DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a mobility management entity, which does not fall within at least one of the four categories of patent eligible subject matter, process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 9, 13, 14, 16, 19, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TS 23.502(3GPP, “Procedures for the 5G System (Release 15),”3rd Generation Partnership Project (3GPP), Technical Specification (TS) TS 23.502, September 2017, version 1.2.0.  (Year: 2017) )

In regards to claim(s) 1 and 13, TS 23.502 teaches a session establishment method, comprising: 
obtaining, by a mobility management entity, group identification information of a group to which a terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Ref 1] teaches obtaining by a mobility management entity, AMF, a PDU session establishment request. [Page 47, 1] teaches where the PDU session establishment request comprises group identification information to a group which a terminal belongs such as a S-NSSAI and/or a DNN); 
determining, by the mobility management entity based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Ref 2] teaches determining by the AMF, based upon the PDU Session Establishment Request, a session management entity, SMF selection, that serves the group to which the terminal belongs.); 

sending, by the mobility management entity, the obtained group identification information to the session management entity, wherein obtained the group identification information determines a user plane function entity that serves the group to which the terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Ref 3] teaches sending by the AMF, a Namf_PDUSession_CreateSMContext message, to the SMF. [Page 46, Fig. 4.3.2.2.1-1, Ref 7] teaches where the Namf_PDUSession_CreateSMContext message, is used to determine a UPF that serves the group to which the terminal belongs. [Page 47] teaches where 
receiving, by the session management entity, the group identification information([Page 46, Fig. 4.3.2.2.1-1, Ref 3] teaches receiving the SMF, the Namf_PDUSession_CreateSMContext message).

 	In regards to claim 19, TS 23.502 teaches a mobility management entity, comprising: 
at least one processor, and a memory storing computer-executable instructions, that when executed by the at least one processor, cause the mobility management entity to: 
 	obtain group identification information of a group to which a terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Ref 1] teaches obtaining by a mobility management entity, AMF, a PDU session establishment request. [Page 47, 1] teaches where the PDU session establishment request comprises group identification information to a group which a terminal belongs such as a S-NSSAI and/or a DNN);
determine, based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Ref 2] teaches determining by the AMF, based upon the PDU Session Establishment Request, a session management entity, SMF selection, that serves the group to which the terminal belongs.);
 	send the group identification information to the determined session management entity, wherein the obtained group identification information determines a user plane function entity that serves the group to which the terminal belongs ([Page 46, Fig. 4.3.2.2.1-1, Ref 3] teaches sending by the AMF, a Namf_PDUSession_CreateSMContext message, to the SMF. [Page 46, Fig. 4.3.2.2.1-1, Ref 7] teaches where the Namf_PDUSession_CreateSMContext message, is used to determine a UPF that serves the group to which the terminal belongs. [Page 47] teaches where the Namf_PDUSession_Create SM Context Message includes group identification information such as the DNN and S-NSSAI).

 	In regards to claim(s) 4, 14, and 20, TS 23.502 teaches the method according to claim 1, wherein the obtaining, by a mobility management entity, group identification information of a group to which a terminal belongs comprises: obtaining, by the mobility management entity, a context of the terminal, wherein the context of the terminal comprises the group identification information ([Page 46, Fig. 4.3.2.2.1-1, Ref 1] teaches obtaining by a mobility management entity, AMF, a PDU session establishment request. [Page 47, 1] teaches where the PDU session establishment request comprises group identification information to a group which a terminal belongs such as a S-NSSAI and/or a DNN).

 	In regards to claim 8, TS 23.502 teaches the method according to claim 1, wherein the obtaining, by a mobility management entity, group identification information of a group to which a terminal belongs comprises: receiving, by the mobility management entity, a session establishment request from the terminal, wherein the session establishment request carries the group identification information([Page 46, Fig. 4.3.2.2.1-1, Ref 1] teaches receiving by a mobility management entity, AMF, a PDU session establishment request from the terminal, UE. [Page 47, 1] teaches where the PDU session establishment request comprises group identification information to a group which a terminal belongs such as a S-NSSAI and/or a DNN).

  	In regards to claim(s) 9 and 16, TS 23.502 teaches the method according to claim 1, further comprising:  determining, by the session management entity based on the group identification information, the user plane function entity that serves the group to which the terminal belongs ([Page 46, Ref 7] teaches determining by the SMF based on the group identification information, Namf_PDU_Session_CreateSMCOntext message, the user plane function entity, UPF, that serves the group to which the terminal belongs, “7. UPF selection”); 
 	sending, by the session management entity, path information to the user plane function entity, wherein the path information comprising information regarding a user plane path of the terminal; and receiving, by the user plane function entity, the path information ([Page 46, Ref 9a] teaches sending by the SMF, path information to the user plane function entity, N4 Session Establishment/Modification Request,  wherein the path information comprises information regarding a user plane path of the terminal, and receiving by the UPF the path information. [Page 47, Step 9] describes the path information, “The SMF sends and N4 Session Establishment/Modification Request to the UPF and provides Packet detection, enforcement, and reporting rules to be installed on the UPF for this PDU Session. If CN Tunnel Info is allocated by the SMF, the CN Tunnel Info is provided to the UPF in this step…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.502 in view of TS 23.501 (3GPP, “System architecture for the 5G System (5GS) (Release 15),” 3rd Generation Partnership Project (3GPP), Technical Specification (TS) TS 23.501, September 2017, version 1.3.0. (Year: 2017)).


In regards to claim 2, TS 23.502 is silent on the method according to claim 1, wherein the determining, by the mobility management entity based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs comprises: sending, by the mobility management entity, a session management entity request message to a database entity, wherein the session management entity request message requests information about the session management entity that serves the group to which the terminal belongs; receiving, by the database entity, the session management entity request message, and sending a session management entity response message to the mobility management entity; and receiving, by the mobility management entity, the session management entity response message from the database entity, wherein the session management entity response message carries the information about the session management entity that serves the group to which the terminal belongs, however TS 23.502 [Page 47] teaches determining by the AMF, the session management entity that serves the group to which the terminal belongs according to TS 23.501, “The AMF selects an SMF as described in TS 23.501 [2], clause 6.3.2”.
Referring to TS 23.501, Page [122] teaches, "The SMF selection function in the AMF shall utilize the Network Repository Function to discover the SMF instance(s) unless SMF information is available by other means, e.g. locally configured on AMF. The NRF provides the IP address or the FQDN of SMF instance(s) to the AMF." and Page [93] teaches "…The AMF queries the NRF to select an SMF in a Network Slice instance based on S-NSSAI, DNN and other information e.g. UE subscription and local operator policies, when the UE triggers the establishment of a PDU session. The selected SMF establishes a PDU session based on S-NSSAI and DNN."
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify TS 23.502 in light of the teachings of TS 23.501 to arrive at sending, by the mobility management entity, a session management entity request message to a database entity, wherein the session management entity request message requests information about the session management entity that serves the group to which the terminal belongs; receiving, by the database entity, the session management entity request message, and sending a session management entity response message to the mobility management entity; and receiving, by the mobility management entity, the session management entity response message from the database entity, wherein the session management entity response message carries the information about the session management entity that serves the group to which the terminal belongs, based upon the suggestion of TS 23.502.


 	In regards to claim 3, TS 23.502 is silent on the method according to claim 1, wherein the determining, by the mobility management entity based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs comprises: determining, by the mobility management entity based on the obtained group identification information and a context of the terminal, the session management entity that serves the group to which the terminal belongs, wherein the context of the terminal comprises information about the session management entity that serves the group to which the terminal belongs, however TS 23.502 [Page 47] teaches determining by the AMF, the session management entity that serves the group to which the terminal belongs according to TS 23.501, “The AMF selects an SMF as described in TS 23.501 [2], clause 6.3.2”.
 	Referring to TS 23.501, clause 6.3.2 [Page(s) 123- 124] teach determining by the AMF, based on the obtained group identification information and a context of the terminal, the SMF that serves the group to which the terminal belongs, wherein the context of the terminal comprises information about the session management entity that serves the group to which the terminal belongs (“The SMF selection function in the AMF shall utilize the Network Repository Function to discover the SMF instance(s)...the NRF provides the IP address of the FQDN of SMF instances(s) to the AMF....The following factors may be considered during the SMF selection:...Selected Data Network Name...S-NSSAI...Subscription Information from UDM...”).
	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify TS 23.502 in light of TS.23.501 to arrive at determining, by the mobility management entity based on the obtained group identification information and a context of the terminal, the session management entity that serves the group to which the terminal belongs, wherein the context of the terminal comprises information about the session management entity that serves the group to which the terminal belongs, based upon the suggestion of TS 23.502.
In regards to claim 12, TS 23.502 teaches the method according to claim 9, wherein the determining, by the session management entity based on the group identification information, the user plane function entity that serves the group to which the terminal belongs comprises:
 	 determining, by the session management entity based on the group identification information and a context of the terminal, the user plane function entity that serves the group to which the terminal belongs, ([Page 46, Ref 7] teaches determining by the SMF based on the group identification information, Namf_PDU_Session_CreateSMContext message, the user plane function entity, UPF, that serves the group to which the terminal belongs, “7. UPF selection”).
	TS 23.502 is silent on where the context of the terminal (i.e. DNN) comprises information about the UPF entity that serves a group to which the terminal belongs. However TS 23.502 [Page 48] teaches determining by the SMF, the user plane function entity that serves the group to which the terminal belongs according to TS 23.501, “…the SMF also selects an UPF as described in TS 23.501…”
Referring to TS 23.501, it is clear that [Page 123 – Page 124] where the NSAIID and DNN comprise information about the UP entity that serves a group to which the terminal belongs, “…The following parameter(s) may be considered by the SMF for the UPF selection:… DNN...UE location information...UE subscription profile in UDM...S-NSSAI…”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to modify TS 23.502 in light of TS.23.501 to arrive at the context of the terminal comprises information about the user plane function entity that serves the group to which the terminal belongs, based upon the teachings of TS 23.502.


Claim(s) 5, 6, 7, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.502 in view of Lei (20130021970 A1).

 	In regards to claim(s) 5 and 15, TS 23.502 teaches the method according to claim 4,  wherein before the obtaining, by the mobility management entity, the context of the terminal, the method further comprises: 
 	receiving, by the mobility management entity, a registration request from the terminal, wherein the registration request carries an identity of the terminal ([Page 12, Fig. 
Fig. 4.2.2.2.2-1, Ref 1] teaches receiving by the mobility management entity, New AMF, a registration request from the terminal, UE. [Page 13, “1. UE to RAN”] teaches wherein the registration request carries an identity of the terminal, SUPI or 5G-GUTI);
 	 obtaining, by the mobility management entity, subscription data of the terminal from a database entity based on the identity of the terminal, [Page 12, Fig. 4.2.2.2.2-1, Ref 14a, 14b] teaches obtaining by the New AMF, subscription data of the terminal from a database entity, UDM, based on the identity of the terminal.); 
 	and 
 	TS 53.502 differs from claim 5, in that TS 53.502 is silent on wherein the subscription data comprises the group identification information, and storing, by the mobility management entity, the group identification information into the context of the terminal.
	Despite these differences similar features have been seen in other prior art involving the management of group communications. Lei (20130021970 A1) for examples teaches where a mobility management entity, a MME, obtains from and stores, the subscription data  comprising group group ID, into a context of a terminal, information associated with a terminal, i.e. relationship of each group and active/attached members,  the subscription data obtained from a database entity, HSS, “[0045] FIG. 2 shows an attach procedure for a group based mobility optimization mechanism according to the embodiment of the present invention. According to the embodiment of the present invention, if the subscription data of an MTC device in the HSS indicates that the MTC device belongs to some group and a group based mobility optimization flag is set, and when the MTC device is successfully attached to the EPC, the MME should update the MMGS with group ID and MTC device's identity (e.g., IMSI and GUTI, etc.), and the MMGS should add the MTC device's identity into the group. [0046] The attach procedure shown in this figure an improvement on the basis of 3GPP TS23.401. When some MTC device sends out "Attach Request" in step 201, an eNB node forwards the request to a new MME, and the new MME together with the old MME, Serving GateWay SGW, HSS and the like performs a series of authentication, security and location update operations. Different than the attach procedure in 3GPP TS23.401, in step 211, the new MME receives "Update Location Acknowledge" from the HSS, and this message contains the MTC device's IMSI number and subscription data. If all checks are successful then the new MME will construct a context for the MTC device. When constructing the context, the MME will check the MTC device's subscription data. If the MME finds that a group ID and group based mobility optimization flag are set in the MTC device's subscription data, the MME will include the group ID and the group based mobility optimization flag in the MTC device's context.”
 	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the group management feature of TS 23.502 in light of the teachings of Lei to arrive at obtaining, by the mobility management entity, subscription data of the terminal from a database entity based on the identity of the terminal, wherein the subscription data comprises the group identification information; andinformation into the context of the terminal, for the benefit of group management through the use of a group identifier. 

 	In regards to claim 6, TS 23.502 is silent on the method according to claim 4, wherein before the obtaining, by the mobility management entity, the context of the terminal, the method further comprises: sending, by a database entity, the group identification information to the mobility management entity;  receiving, by the mobility management entity, the group identification information from the database entity; and storing, by the mobility management entity, the group identification information into the context of the terminal.
	Despite these differences similar features have been seen in other prior art involving the management of group communications. Lei (20130021970 A1) for examples teaches a process comprising the steps of sending by a database entity, HSS, group identification information, group ID, to a mobility management entity, MME, receiving by the MME, the group ID from the HSS, and storing by the MME, the group ID, into the context of the terminal, MTC’s device context, “[0045] FIG. 2 shows an attach procedure for a group based mobility optimization mechanism according to the embodiment of the present invention. According to the embodiment of the present invention, if the subscription data of an MTC device in the HSS indicates that the MTC device belongs to some group and a group based mobility optimization flag is set, and when the MTC device is successfully attached to the EPC, the MME should update the MMGS with group ID and MTC device's identity (e.g., IMSI and GUTI, etc.), and the MMGS should add the MTC device's identity into the group. [0046] The attach procedure shown in this figure an improvement on the basis of 3GPP TS23.401. When some MTC device sends out "Attach Request" in step 201, an eNB node forwards the request to a new MME, and the new MME together with the old MME, Serving GateWay SGW, HSS and the like performs a series of authentication, security and location update operations. Different than the attach procedure in 3GPP TS23.401, in step 211, the new MME receives "Update Location Acknowledge" from the HSS, and this message contains the MTC device's IMSI number and subscription data. If all checks are successful then the new MME will construct a context for the MTC device. When constructing the context, the MME will check the MTC device's subscription data. If the MME finds that a group ID and group based mobility optimization flag are set in the MTC device's subscription data, the MME will include the group ID and the group based mobility optimization flag in the MTC device's context.”
 	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the group management feature of TS 23.502 in light of the teachings of Lei to arrive at sending, by a database entity, the group identification information to the mobility management entity;  receiving, by the mobility management entity, the group identification information from the database entity; and storing, by the mobility management entity, the group identification information into the context of the terminal, for the benefit of group management through the use of a group identifier. 



In regards to claim 7, TS 23.502 is silent on the method according to claim 1, wherein the obtaining, by a mobility management entity, group identification information of a group to which a terminal belongs comprises: sending, by the database entity, the group identification information to the mobility management entity; and receiving, by the mobility management entity, the group identification information from the database entity. Despite these differences similar features have been seen in other prior art involving the management of group communications. Lei (20130021970 A1) for examples teaches a process comprising the steps of sending by a database entity, HSS, group identification information, group ID, to a mobility management entity, MME, receiving by the MME, the group ID from the group ID, into the context of the terminal, MTC’s device context, “[0045] FIG. 2 shows an attach procedure for a group based mobility optimization mechanism according to the embodiment of the present invention. According to the embodiment of the present invention, if the subscription data of an MTC device in the HSS indicates that the MTC device belongs to some group and a group based mobility optimization flag is set, and when the MTC device is successfully attached to the EPC, the MME should update the MMGS with group ID and MTC device's identity (e.g., IMSI and GUTI, etc.), and the MMGS should add the MTC device's identity into the group. [0046] The attach procedure shown in this figure an improvement on the basis of 3GPP TS23.401. When some MTC device sends out "Attach Request" in step 201, an eNB node forwards the request to a new MME, and the new MME together with the old MME, Serving GateWay SGW, HSS and the like performs a series of authentication, security and location update operations. Different than the attach procedure in 3GPP TS23.401, in step 211, the new MME receives "Update Location Acknowledge" from the HSS, and this message contains the MTC device's IMSI number and subscription data. If all checks are successful then the new MME will construct a context for the MTC device. When constructing the context, the MME will check the MTC device's subscription data. If the MME finds that a group ID and group based mobility optimization flag are set in the MTC device's subscription data, the MME will include the group ID and the group based mobility optimization flag in the MTC device's context.”
 	Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the group management feature of TS 23.502 in light of the teachings of Lei to arrive at sending, by a database entity, the group identification information to the mobility management entity; and  receiving, by the mobility management entity, the group identification information from the database entity; for the benefit of group management through the use of a group identifier. 


Allowable Subject Matter
Claim(s) 10, 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476